

114 S678 IS: English Language Unity Act of 2015
U.S. Senate
2015-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 678IN THE SENATE OF THE UNITED STATESMarch 9, 2015Mr. Inhofe (for himself, Mr. Boozman, Mr. Perdue, Mr. Vitter, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo declare English as the official language of the United States, to establish a uniform English
			 language rule for naturalization, and to avoid misconstructions of the
			 English language texts of the laws of the United States, pursuant to
			 Congress’ powers to provide for the general welfare of the United States
			 and to establish a uniform rule of naturalization under article I, section
 8, of the Constitution.1.Short titleThis Act may be cited as the English Language Unity Act of 2015.2.FindingsCongress finds and declares the following:(1)The United States is comprised of individuals from diverse ethnic, cultural, and linguistic backgrounds, and continues to benefit from this rich diversity.(2)Throughout the history of the United States, the common thread binding individuals of differing backgrounds has been the English language.(3)Among the powers reserved to the States respectively is the power to establish the English language as the official language of the respective States, and otherwise to promote the English language within the respective States, subject to the prohibitions enumerated in the Constitution of the United States and in laws of the respective States.3.English as
			 official language of the United States(a)In
 generalTitle 4, United States Code, is amended by adding at the end the following:6Official
				language161.Official
 language of the United StatesThe official language of the United States is English.162.Preserving and
 enhancing the role of the official languageRepresentatives of the Federal Government shall have an affirmative obligation to preserve and enhance the role of English as the official language of the Federal Government. Such obligation shall include encouraging greater opportunities for individuals to learn the English language.163.Official
 functions of Government to be conducted in English(a)ScopeFor the purposes of this section—(1)the term official refers to any function that—(A)binds the Government;(B)is required by law; or(C)is otherwise subject to scrutiny by either the press or the public; and(2)the term United States means the several States and the District of Columbia.(b)Official
 functionsThe official functions of the Government of the United States shall be conducted in English.(c)Practical
 effectThis section—(1)shall apply to all laws, public proceedings, regulations, publications, orders, actions, programs, and policies; and(2)shall not apply to—(A)teaching of languages;(B)requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);(C)actions, documents, or policies necessary for national security, international relations, trade, tourism, or commerce;(D)actions or documents that protect the public health and safety;(E)actions or documents that facilitate the activities of the Bureau of the Census in compiling any census of population;(F)actions that protect the rights of victims of crimes or criminal defendants; or(G)using terms of art or phrases from languages other than English.164.Uniform English
				language rule for naturalization(a)Uniform language
 testing standardAll citizens of the United States should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States made in pursuance of the Constitution.(b)CeremoniesAll naturalization ceremonies shall be conducted in English.165.Rules of
 constructionNothing in this chapter shall be construed—(1)to prohibit a Member of Congress or any officer or agent of the Federal Government, while performing official functions under section 163, from communicating unofficially through any medium with another person in a language other than English (as long as official functions are performed in English);(2)to limit the preservation or use of Native Alaskan or Native American languages (as defined in the Native American Languages Act (25 U.S.C. 2901 et seq.));(3)to disparage any language or to discourage any person from learning or using a language; or(4)to be inconsistent with the Constitution of the United States.166.StandingA person injured by a violation of this chapter may in a civil action (including an action under chapter 151 of title 28) obtain appropriate relief..(b)Clerical
 amendmentThe table of chapters at the beginning of title 4, United States Code, is amended by inserting after the item relating to chapter 5 the following:Chapter 6. official
				language.4.General rules of
			 construction for English language texts of the laws of the United
			 States(a)In
 generalChapter 1 of title 1, United States Code, is amended by adding at the end the following:9.General rules of
 construction for laws of the United States(a)English language requirements and workplace policies, whether in the public or private sector, shall be presumptively consistent with the laws of the United States.(b)Any ambiguity in the English language text of the laws of the United States shall be resolved, in accordance with the last two articles of the Bill of Rights, not to deny or disparage rights retained by the people, and to reserve powers to the States respectively, or to the people..(b)Clerical
 amendmentThe table of sections at the beginning of chapter 1 of title 1, United States Code, is amended by inserting after the item relating to section 8 the following:9. General Rules of Construction for Laws
				of the United
				States..5.Implementing
 regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall issue for public notice and comment a proposed rule for uniform testing English language ability of candidates for naturalization, which shall be based upon the principles that—(1)all citizens of the United States should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States which are made in pursuance thereof; and(2)any exceptions to the standard described in paragraph (1) should be limited to extraordinary circumstances, such as asylum.6.Effective
 dateThe amendments made by sections 3 and 4 shall take effect on the date that is 180 days after the date of enactment of this Act.